Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is very long and wordy.  A new title is suggested that clearly indicates the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Pal ( State of the Art: Dynamic Voltage Restorer for power Quality Improvement.) section 9.
Regarding claim 1 Pal teaches an arrangement for compensating for voltage dips in a power supply network,
the arrangement (see Fig. 8) comprising:
at least one first converter system (see VSI1); and
a second converter system (see VSI2), link circuits of the at least one first converter system and the second converter system being coupled (see common DC link), wherein 
Regarding claim 3 Pal teaches wherein the at least one first converter system and the second converter system are each embodied as a DC/AC converter system (see VSI1 and VSI2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9 and 1.2
Regarding claim 4 section 9 teaches the arrangement  yet does not disclose the coupling of the link circuits comprises battery systems.
However section 1.2 teaches that the coupling of the link circuits comprises battery systems (see page 84-86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified section 9 with the teachings of section 1.2 by having the coupling of the link circuits comprises battery systems in order to provide real power. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9 and 4.
Regarding claim 5 section 9 teaches the arrangement  yet does not disclose the first distribution and the second distribution are each embodied as a medium-voltage distribution.
However section 4 teaches that the first distribution and the second distribution are each embodied as a medium-voltage distribution (see page 83). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified section 9 with the teachings of section 4 by having the first distribution and the second distribution are each embodied as a medium-voltage distribution in order to provide high power control to large distribution system. 
Claim 6-9, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9 and 6.
Regarding claim 6 section 9 teaches a system, comprising:
the arrangement of claim 1;
a first network infeed (see DVR-1, Fig. 8); and
a second network infeed (see DVR-2, Fig. 8),
wherein the first network infeed being connected to the first distribution via a first transformer (see inside DVR1 Fig. 8) and, and
the second network infeed is being connected to the second distribution via a second transformer (see inside DVR1 Fig. 8). 
However, section 9 does not disclose a first switch and a second switch.
Yet, section 6 teaches the use of switches ( a first switch and a second switch) page 86. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified section 9 with the teachings of section 6 by having the use of switches ( a first switch and a second switch) in order to provide isolated from the system and providing an alternative path for current paths.  
Regarding claim 7 the combination of section 9 and 6 disclose wherein in a first state of the arrangement, the first switch is closed and the second switch is open and in a second state of the arrangement, the first switch is open and the second switch is closed, resulting in one of the first network infeed and the second network infeed being electrically connected to one of the first distribution and the second distribution (see page 86 and 91).
Regarding claim 8 the combination of section 9 and 6 disclose wherein in a normal state, the first switch and the second switch are closed and in a failure state, either the first switch is opened or the second switch is opened, resulting in one of the first network infeed and the second network infeed being electrically connected to one of the first distribution and the second distribution (protection mode, standby mode and Injection/boos mode).
Regarding claim 9 the combination of section 9 and 6 disclose the first distribution is electrically connected to the second distribution via a back-to-back link (see Fig. 8).
Regarding claim 15 the combination of section 9 and 6 disclose in a normal state, the first switch and the second switch are closed and in a failure state, either the first switch is opened or the second switch is opened, resulting in one of the first network infeed and the second network infeed being electrically connected to one of the first distribution and the second distribution (protection mode, standby mode and Injection/boos mode).
Regarding claim 16 the combination of section 9 and 6 disclose the first distribution is electrically connected to the second distribution via a back-to-back link (see Fig. 8).
Regarding claim 18 section 9 teaches a system, comprising:
an arrangement (Fig. 8);
a first network infeed; and
a second network infeed, the first network infeed being connected to a first distribution via a first transformer and a first switch, and the second network infeed being connected to a second distribution via a second transformer and a second switch
Regarding claim 19 the combination of section 9 and 6 disclose wherein the first distribution is electrically connected to the second distribution via a back-to-back link (see Fig. 8).
.
Claim 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9 and 6 in further view of Nakatsuka (US 2014/0167701)
Regarding claims 10, 17 and 20 the combination teaches the system a switchover of a switch, yet does not disclose wherein, before a switchover of a switch, measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching.
However, Nakatsuka the same filed teaches before measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching (para 0031 and 0032, 0035-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal section 9 and 6 with the teachings of Nakatsuka by having before measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching in order to provide accurate transition and power flow direction.
Claims 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pal section 9 in view of Mosman (US 7,459,803).
Regarding claim 2 Pal section 9 teaches at least one first converter and the second converter system is connected to system is connected to the first distribution. 
Yet, does not disclose  a first decoupling inductor and a first voltage measurement and the second converter system is connected to the second distribution with a second decoupling inductor and a second voltage measurement.
However, Mosman in the same filed teaches a first decoupling inductor and a first and the second distribution with a second decoupling inductor  (See Fig. 2 in-line Inductive Reactor 140, 140')
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal section 9 with the teachings of Mosman by having a first decoupling inductor and a first and the second distribution with a second decoupling inductor  in order to limit current spikes within the system and limit propagation of disturbances. 
However, Nakatsuka the same filed teaches before measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching (para 0031 and 0032, 0035-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pal section 9 with the teachings of Nakatsuka by having before measured values of at least one of the first voltage measurement and the second voltage measurement is used for phase matching in order to provide accurate transition and power flow direction.
Regarding claim 11 The combination teaches wherein the at least one first converter system is connected to the first distribution with a first decoupling inductor and a first voltage measurement and the second converter system is connected to the second distribution with a second decoupling inductor and a second voltage measurement (para 0031 and 0032, 0035-0038; Nakamura).
Regarding claim 12 The combination teaches wherein the at least one first converter system and the second converter system are each embodied as a DC/AC converter system (see VSI1 and VSI2; Pal section 9).
Regarding claim 13 The combination teaches wherein the coupling of the link circuits comprises battery systems (Fig. 1: Battery 16).
Regarding claim 14 The combination teaches wherein the first distribution and the second distribution are each embodied as a medium-voltage distribution (Location of DVR; Pal section 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836
September 30, 2021